KIMBALL, Chief Justice,
concurs and assigns reasons.
hi agree with the result reached by the majority opinion and the legal conclusions therein. However, I write separately to express my dismay with the policy decision of the Iberia Parish School Board to provide handicap and disabled seating and accommodations only on the home side of the stadium. Essentially, this arrangement offers proper accommodations only to those handicapped, elderly, or disabled people who choose to sit on the home side of the stadium, and not to such supporters of athletics who may choose to sit on the visiting side of the field to show their support for loved ones or children who play for another school.